Citation Nr: 1824773	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-11 580A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine with herniated disc.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine with herniated disc and muscle spasms.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to October 1982, from February 1991 to June 1991, and from July 2009 to July 2010.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2016.  This matter was originally on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

On October 7, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On October 7, 2016, the Veteran cancelled his VA examination appointments.  The Veteran stated "that he is already receiving compensation and he doesn't want to move forward."  

In the January 2018 Appellate Brief Presentation, the Veteran's representative stated, 

... evidence reflects that although the veteran was scheduled for an examination he declined the opportunity stating "that he is already receiving compensation and [] doesn't want to move forward."  

Accordingly, The American Legion has nothing further in the way of evidence of substantive argument to present with respect to this appeal as the veteran's refusal amounts to an ipso facto withdrawal of his appeal."  

In the present case, the Veteran's October 2016 statement coupled with the confirmation from his representative in the Appellate Brief indicates that the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


